DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3, 5, 6, and 8 objected to because of the following informalities:  
claim 1 omits an indefinite article before the first instance of “pressure-actuated controller”
claims 2 and 5 recite “from one of more openings” which appears to be a typographical error (the examiner believes this should have read “one or more openings”)
claim 5 omits “is” before “coupled to” in line 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a fluid flow rate at the outlet side is further increased to less than a flow device coupled to the outlet side being fully opened”.  It is unclear how a flow device or opening state thereof relates to a fluid flow rate, and therefore it is not possible to ascertain what is meant by the phrase “less than” in this recitation.  Furthermore, the combination of “increased to” and “less than” is unclear absent further clarification, as it is not clear how, if a value must be increased from a first value to a second which is less than a threshold, the first value would be anything other than also less than the threshold.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,883,489 to Konrad (Konrad hereinafter).
Regarding claim 1, as best understood by the examiner, Konrad teaches an apparatus comprising: a pump assembly (1) comprising: a pump (10) having an inlet side (3) and an outlet side (4), wherein the inlet side is configured to fluidly couple to a fluid supply (e.g. water table); a pressure sensor (8) operably coupled to the outlet side and configured to measure a fluid pressure at the outlet side; pressure-actuated controller (7) coupled to the pressure sensor, wherein the pressure-actuated controller is configured to: turn on the pump in response to the fluid pressure at the outlet side below a first preselected pressure set point (minimum setpoint, see e.g. col. 11, ln. 13) and turn off the pump in response to the fluid pressure at the outlet side above a second preselected pressure set point (upper limit, see e.g. claim 7); and cycle between the first and second preselected set points unless a fluid flow rate exceeds a value wherein the fluid pressure at the outlet side remains below the first preselected fluid pressure set point if the value remains exceeded (this is inherent, any pumping system has a maximum flow rate, and if flow rate at the user exceeds this flow rate, then pressure in the system will continue to drop past the low pressure setpoint); and wherein: the first preselected pressure set point is less than the second preselected pressure set point.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrad.
Regarding claim 2, Konrad teaches a low-flow device (CHECK VALVE, see Fig. 1) fluidly coupled to the outlet side (4), and having a flow valve (substantially the very check valve) configured to dispense fluid from a downstream opening (of an upstream and a downstream opening) and configured to deliver a flow-rate of the fluid in a pre-selected range when the fluid pressure at the outlet side remains below the preselected pressure point (inherent in the function of a check valve which is responsive to low pressure to open).  Konrad does not explicitly teach the claimed flow rate ranges.  However, one of ordinary skill in the art would appreciate that, at a minimum, the flow rate of a residential water pump as in Konrad would have a flow rate in excess of 0.01 gallons per minute.  Since the claimed invention need only be configured to deliver fluid flow at any flow rate within one of the specified ranges, one of ordinary skill in the art would plainly appreciate that it would have been obvious to modify the check valve of Konrad as necessary in order to be configured to deliver a flow-rate greater than 0.01 gallons per minute (i.e. in the preselected range) in order to fulfill the generally appreciated requirements of a residential water pump.
Regarding claim 3, Konrad teaches that the check valve is configured to adjust the flow-rate of the fluid within the range (in the sense of imposing a pressure drop).
Regarding claim 5, Konrad teaches a low-flow device (CHECK VALVE) fluidly coupled to the outlet side (4) and configured to dispense fluid from a downstream opening (of downstream and upstream openings), and that as part of the modification noted above, the sizing of the openings would be ensured to be sufficient to deliver the necessary fluid flow rates to render the check valve suitable for its disclosed application, regardless of the extant pressure.  Konrad does not explicitly teach the claimed flow rate ranges.  However, one of ordinary skill in the art would appreciate that, at a minimum, the flow rate of a residential water pump as in Konrad would have a flow rate in excess of 0.01 gallons per minute.  Since the claimed invention need only be configured to deliver fluid flow at any flow rate within one of the specified ranges, one of ordinary skill in the art would plainly appreciate that it would have been obvious to modify the check valve of Konrad as necessary in order to be configured to deliver a flow-rate greater than 0.01 gallons per minute (i.e. in the preselected range) in order to fulfill the generally appreciated requirements of a residential water pump. 
Regarding claim 6, Konrad teaches that the low-flow device includes a flow valve (substantially the very check valve) disposed between the outlet side of the pump and at least one of the openings and configured to dispense fluid from a downstream opening (of an upstream and a downstream opening) and configured to deliver a flow-rate of the fluid in a pre-selected range when the fluid pressure at the outlet side remains below the preselected pressure point (inherent in the function of a check valve which is responsive to low pressure to open).
Regarding claim 8, Konrad teaches an exemplary pressure range of 30 psi to 60 psi (col. 6, ln. 15-22), within the claimed ranges.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konrad in view of US Patent 6,167,965 to Bearden et al. (Bearden).
Regarding claim 12, Konrad teaches an apparatus comprising: a pump assembly (1) comprising: a pump (10) having an inlet side (3) and an outlet side (4), wherein the inlet side is configured to fluidly couple to a fluid supply (e.g. water table); a pressure sensor (8) operably coupled to the outlet side and configured to measure a fluid pressure at the outlet side; pressure-actuated controller (7) coupled to the pressure sensor and an actuator (2).  Konrad further teaches that the motor speed is increased at a lower pressure setpoint and decreased at an upper setpoint (col. 9, ln. 65 through col. 10, ln. 10 and col. 3, ln. 25-30) as well as cycling between the first and second preselected set points unless a fluid flow rate exceeds a value wherein the fluid pressure at the outlet side remains below the first preselected fluid pressure set point if the value remains exceeded (this is inherent, any pumping system has a maximum flow rate, and if flow rate at the user exceeds this flow rate, then pressure in the system will continue to drop past the low pressure setpoint), but does not equate this to associated flow rates.  Those of ordinary skill in the art will plainly appreciate that in most operating conditions flow rate correlates with motor speed in a pump such as that of Konrad.   Konrad does not teach a set of fluid flow rates.  Bearden teaches another submersible pump generally and particularly teaches that a set of flow rates is provided (e.g. at step 291 or col. 13, ln. 25-43).  Bearden teaches that this allows the controller to, among other beneficial activities, calculate flow volume (col. 13, ln. 25-49).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a set of preselected flow rates as taught by Bearden to the pump of Konrad in order to allow for calculation of flow volume in the system thereof.  
Regarding claim 13, Konrad teaches an ordered set of fluid pressure setpoints (e.g. [30psi, 60psi] per col. 6, ln. 15-22).  Similarly Bearden teaches a set of fluid flow rates (e.g. at step 291 or col. 13, ln. 25-43).
Regarding claim 14, Konrad teaches continuous flow and continuous reduction and increases (e.g. col. 3, ln. 36-49).  
Regarding claims 15 and 16, Konrad teaches a driver (inverter) coupled to the controller to provide drive signals to the actuator (col 4, ln. 35-47).

Response to Arguments
Applicant's arguments filed 15 April 2022 have been fully considered but they are not persuasive.
With respect to the argument that “[t]ransitioning out of the rapid cycle, high pressure mode whenever fluid flow rate is increased, reduces pump cycling/thrashing and lessens the fluid pressures handled by the pump”, the examiner notes that the operational mode described herein is not constructively claimed so as to distinguish from the prior art.  In particular, as noted by the examiner, as long as a flow rate downstream of a pump exceeds the maximum flow rate of the pump, it will be unable to “catch up” and generate increased pressure, by simple fluid flow analysis.  Furthermore, there does not appear to be any process or function of the controller as claimed that accomplishes this feature, so applicant’s arguments to the effect that Konrad does not teach the function are without basis in the claims.  This limitation, as drafted, is therefore met by the teachings of Konrad and the argument is not persuasive.
With respect to the argument that “Konrad does not disclose a low flow device” that “can be partially opened,” the examiner notes that the term “low flow device” is broad in scope, sufficiently so as to read on a standard check valve as taught by Konrad.  Furthermore, the partial opening argued by the applicant does not appear in the claim and is therefore not required thereby. 
With respect to the flow rate of the check valve of Konrad, the examiner notes that a check valve is capable of delivering any flow rate up to its maximum as long as the cracking pressure is supplied.  As such, the range of flow rates which the valve of Konrad may provide begins at zero and extends to the values noted by applicant, which establishes a range overlapping that claimed.  That is sufficient to demonstrate obviousness of the claimed range.
With respect to applicant’s arguments that “there is no disclosed preselected fluid flow rates in Bearden”, the examiner disagrees.  As noted above, the examiner cites to at least step 291 of Bearden.  Furthermore, the examiner notes that a set is merely a collection of at least one value(s).  The examiner finds no patentable distinction between the claim terminology and the teachings of Bearden.
In view of the above, the rejections are maintained.  The examiner is open to discussing the application via standard interview practice should questions about claim interpretation or other matters remain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        22 July 2022